UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7087


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN LASHAWN BRYANT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:04-cr-00369-F-1)


Submitted:   October 16, 2014             Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Lashawn Bryant, Appellant Pro Se. Edward D. Gray, Rudolf
A. Renfer, Jr., Assistant United States Attorneys, Kimberly Ann
Moore, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin    Lashawn   Bryant       appeals     the   district    court’s

order    denying     his   motion   to       correct   the     district   court’s

judgment.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       United States v. Bryant, No. 5:04-cr-00369-F-1

(E.D.N.C.   July     15,   2014).    We       dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          AFFIRMED




                                         2